Citation Nr: 0522019	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  02-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a prostate disorder, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1964, and from July 1966 to June 1979.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

The veteran limited his appeal to the issues of service 
connection for a bilateral knee disorder and a prostate 
disorder in his June 2002 notice of disagreement.  38 C.F.R. 
§§ 20.200, 20.201 (2004).  The Board of Veterans' Appeals 
(Board) in a November 2003 decision and remand granted 
service connection for a bilateral knee disorder.  The issue 
of service connection for a prostate disorder was remanded 
for further development.  The development ordered has been 
completed and the claim and been returned to the Board for 
further appellate consideration.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

The veteran in a May 2002 statement wrote that "my prostate 
disability and the developed cancerous condition that has 
resulted in testicular cancer is service-connected."  The 
Board construes the veteran's statement as a claim for 
service connection for testicular cancer.  At his hearing the 
veteran submitted correspondence raising claims for service 
connection for bilateral carpel tunnel syndrome and 
indicating he wished to reopen his claims for service 
connection for a back disorder and a bilateral foot disorder.  
As these issues have not been developed or certified for 
appellate review they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  Benign prostatic hypertrophy was first diagnosed many 
years after the veteran's separation from the service.  

2.  The claims folder does not include any competent medical 
evidence linking the veteran's benign prostatic hypertrophy 
to service, including exposure to Agent Orange in service.  


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred or aggravated 
in active military service; and the service incurrence of 
benign prostatic hypertrophy may not be presumed.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his application for VA benefits in August 
1998.  The RO originally denied his claims as not well 
grounded in a February 2000 rating decision.  After the 
passage of the VCAA, the RO sent the veteran a letter.  The 
letter informed the veteran of the evidence necessary to 
support his claim, what information was needed from him, and 
how VA could assist him.  The RO in a May 2002 rating 
decision then readjudicated the veteran's claims for service 
connection.  In letters dated in June 2002 and July 2004, and 
the October 2002 statement of the case and the April 2004 
supplemental statement of the case, the RO kept the veteran 
informed of the evidence received and any actions required on 
his part.  The RO obtained the veteran's service medical 
records and verified his periods of active duty.  In July 
2005, the veteran's representative indicated there was no 
additional evidence or argument to be submitted.  No other 
relevant evidence has been identified.  

The RO obtained the veteran's private medical records from 
Kaiser Permanente, the University of Kansas Medical Center, 
and from the service medical facility.  A VA examination of 
the veteran was conducted in November 2004.  A medical 
opinion was obtained in February 2005.  The veteran appeared 
and gave testimony at a hearing before the undersigned 
Veterans Law Judge in June 2003.  The veteran has been 
furnished all the intended benefits of VCAA.  See generally 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).   

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. 
§ 3.309(e), and Note 2 (2004).

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(i) and (iii) (2004).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Factual Background and Analysis.  The veteran's service 
personnel records include a Sea and Air Travel-Embarkation 
Slips form.  It reveals the veteran arrived and disembarked 
at DaNang, Republic of Vietnam in May 1968.  The veteran's 
awards and decorations include a Vietnam Service medal.  

The veteran's service medical records do not include any 
diagnosis or treatment for a prostate disorder.  During his 
periodic physical examination in September 1978 the veteran 
reported he had noticed increased urination during the day.  
Clinical evaluation of the anus, prostate and genitourinary 
system revealed no abnormality.  On service separation 
examination in January 1979 no abnormality of the 
genitourinary tract was found.  The only abnormalities of the 
anus and rectum noted were external hemorrhoids.  

July 1988 records from the University of Kansas Medical 
Center reveal the veteran was treated for a seminoma of the 
right testicle.  An inguinal orchiectomy was performed and 
the veteran was treated with radiation.  

The first diagnosis of any prostate disorder appears in an 
April 1992 report of a computed tomography scan of the 
abdomen and pelvis.  Mild enlargement of the prostate with 
mild enlargement of both seminal vesicles was diagnosed.  

Subsequently in May 1995, the prostate and seminal vesicles 
were noted to be normal.  

February 1997 records revealed mild to moderate symptoms of 
benign prostatic hypertrophy (BPH).  

The veteran submitted a July 2000 Memorandum from his primary 
care provider, Dr. S., at Fort Leavenworth.  Dr. S. wrote 
that he had treated the veteran for three years.  He noted 
the veteran was treated with Cardura for benign prostatic 
hypertrophy.  He offered the following opinion as to which of 
the veteran's medical conditions were connected to service: 
Of his medical conditions, again I think the two that are 
most related to his military service would be the low back 
pain which I feel is directly related to military service and 
his knee pain.  The plantar fasciitis is probably the 
indirect result of his years in the service via the back 
injury and knee pain as mentioned.  

Private medical records from April 2003 included a diagnosis 
of benign prostate hyperplasia.  

In June 2003, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony.  When asked if he 
remembered when his prostate condition began he responded he 
did not remember.  When asked about urinary problems, he did 
not remember if they occurred while he was on active duty.  
(T-4).

A VA examination in November 2004 reported a history of 
transuretheral laser surgery in April 2004 for treatment of 
severe urgency, frequency and difficulty emptying the 
bladder.  Benign prostatic hypertrophy was diagnosed.  

In February 2005, the VA physician reviewed the relevant 
medical evidence, including the service medical records and 
reports of post-service clinical treatment.  And then wrote 
the following:

The only prostate disorder was identified 
as benign prostatic hypertrophy.  There 
was no evidence of cancer and the 
irritative symptoms, which the patient 
has expressed, were due to the benign 
prostatic hypertrophy.  There was no 
likely connection to service other than 
development of benign prostatic 
hypertrophy in this patient in this age 
group and the tissue from the prostate 
has been examined.  The PSA was also 
considered normal and it is not likely 
that this is a service-connected 
disorder.  

The veteran's service records indicate he served in the 
Republic of Vietnam during the required time period and it is 
presumed he was exposed to Agent Orange.  38 C.F.R. § 3.307.  
The regulations provide presumptive service connection for 
only certain diseases based on exposure to Agent Orange in 
service.  38 C.F.R. § 3.309(e) (2004).  Benign prostatic 
hypertrophy is not one of the diseases listed in the 
regulation.  The Board has noted that prostate cancer is a 
presumptive disorder, but there is no diagnosis of prostate 
cancer in the claims folder.  For that reason, the 
regulations providing presumptive service connection are not 
applicable.  

The appellant is not limited to demonstrating service 
connection is warranted on a presumptive basis.  See Combee 
v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  He may also 
prevail if the evidence demonstrates his benign prostatic 
hypertrophy was incurred in service.  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

The appellant is entitled to the presumption that he was 
exposed to Agent Orange in service.  The service personnel 
records verify the veteran was in the Republic of Vietnam 
during the designed time period.  38 C.F.R. § 3.307 
(a)(6)(iii).  The medical records establish a diagnosis of 
benign prostatic hypertrophy.  The evidence includes both a 
diagnosis of a current disability and an incident in service.  
The question in this instance is whether there is a causal 
connection or nexus between exposure to Agent Orange in 
service and the subsequent development of benign prostatic 
hypertrophy.  Or that the symptoms reported in September 1978 
in service represent the onset of the currently diagnosed 
benign prostatic hypertrophy.  

Competent medical evidence is required when questions of 
medical etiology arise.  38 C.F.R. § 3.159.  A lay person is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The claims folder does not include any competent evidence 
linking the current benign prostatic hypertrophy and service.  
In this instance, not even the veteran has offered testimony 
stating his symptoms began in service.  He has stated that he 
does not remember.  

Service connection for benign prostatic hypertrophy is not 
warranted.  




ORDER

Service connection for benign prostatic hypertrophy is 
denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


